Case 1:17-cv-03144-AJN-SN Document 260 Filed 05/28/19 Page 1 of 1
Case 1:17-cv-03144-AJN-SN Document 257 Filed 05/24/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

J USTIN GOLDMAN,

  

Plaintiff,

- against - 17 Civ, 3144 (AJN)(SN)

BREITBART NEWS NETWORK, LLC;

HEAVY, INC.; TIME, INC.; YAHOO, INC.;

VOX MEDIA, INC.; GANNETT COMPANY, INC,
HERALD MEDIA, INC.; BOSTON GLOBE
MEDIA PARTNERS, LLC; ‘NEW ENGLAND
SPORTS NETWORK, INC.,

Defendants.
a re, }

_ STIPULATION OF VOLUNTARY DISMISSAL
‘PURSUANT TOF. RCP. 41(a)(1 (ANG

It is hereby stipulated and agreed by the attorneys for plaintiff and for defendant Time,
Inc., that this action is voluntarily dismissed with prejudice for all purposes as against that

defendant only, with each party to bear its own costs and attorneys’ fees.

  

 

Kenneth P. Norwick. Lacy H. Koonce, Til

   

Norwick & Schad Eric J. Feder
110 East 59th Street Davis Wright Tremaine LLP
New: York, NY 10022 1251 Avenue of the Americas
Tel: (212) 751-4440 New York, NY 10020

’ ken@inorwickschad.com Tel: 489-8230

. lancekoonce@dwt.com

Counsel for Plaintiff ajfeder@dwt.com

   

Counsel for Defendant Time, Inc

SO,

 

 

NCALISON Y NATHAN
ITED STATES DISTRICT JUDGE.

 
